UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7248


ROBERT CALVIN CRAIG, JR.,

                Petitioner – Appellant,

          v.

HERBERT JACKSON,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:10-cv-00368-GCM).


Submitted:   March 15, 2011                 Decided:   April 12, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Calvin Craig, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Calvin Craig, Jr., seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate          of     appealability.             See     28      U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial         showing       of     the   denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that    reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.   Cockrell,       537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and    conclude       that    Craig    has      not   made    the     requisite      showing.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate       of     appealability,          and       dismiss    the     appeal.        We

dispense       with      oral   argument         because       the     facts    and     legal




                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3